Dismissed and Memorandum Opinion filed January 20, 2011.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-01215-CR
___________________
 
MELVIN WILLIAMS , Appellant
 
V.
 
THE STATE OF TEXAS, Appellee

 

 
On
Appeal from County Criminal Court at Law No. 7
Harris County,
Texas

Trial Court Cause No. 5568/2009 TR 0955742
 

 
 
MEMORANDUM OPINION
            Appellant was convicted of failing to safely change
lanes and assessed a fine of $100.00 in the City of Houston Municipal Courts. 
He appealed the conviction on the record to the County Criminal Court at Law
No. 7 of Harris County, Texas.  That court affirmed the conviction and
appellant perfected an appeal to this Court.  We dismiss the appeal.
A defendant may appeal
to a court of appeals if he is convicted in a municipal court of record and
that conviction is affirmed by the county court.  See Tex. Gov’t Code
Ann. § 30.00027(a) (Vernon 2004).  However, such an appeal is permitted only if
“the fine assessed against the defendant exceeds $100.”  Id.   Because
the fine does not exceed $100, we have no jurisdiction over the appeal.  Id.
Accordingly, we dismiss
the appeal.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices
Brown, Boyce, and Jamison.
Do
Not Publish — Tex. R. App. P. 47.2(b).